DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: automatically quantifying/calculating in claims 3, 4, 14, 15, 24, 25 and 35.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3, 4, 14, 15, 24, 25, 34 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 34: determining buffering capacity is indefinite – claim only adjusts pH at a desired level. In both claims, substantially continually and substantially automatically are indefinite. Unclear how “substantially” would modify a continuous or an automatic process.
	In claims 3, 4, 14, 15, 24, 25 and 35, the automatically calculating or quantifying steps lack sufficient disclosure for one of ordinary skill to figure out how they are done, and thus indefinite.

Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,4,6,8,10-12,14-16,18,20-22,24-26,28,30,31,34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/113740 (WO herein after), with further evidence from “A guide for the preparation and use of buffers in biological systems” by Calbiochem, and applicant’s own admission of prior arts.
A dialysis circuit for a patient is shown in fig. 11. WO teaches the method of removing CO2 or HCO3- ion as claimed. See the figures and abstract. Dialysate pH at 8.14 – paragraph 69. Buffering agent is monosodium phosphate which has a pKa value between 7 and 11.

    PNG
    media_image1.png
    821
    659
    media_image1.png
    Greyscale

	Paragraph 69 of the reference teaches:
[69] Dialysate preparation. The following were added to IL of deionized water: 10 mmol of NaOH = 400 mg; 112.5 mmol of NaCl= 6.63 g; 3.5 mmol of KCl = 261 mg; 1 mmol of MgCl = 60 mg; 3 mmol of lactate = 366 mg ( or 50% solution in water added 0.54ml); 11 mmol NaHCO3 = 924 mg; and 0.5 mmol NaH2PO4 = 60 mg. The solution was titrated with HCl to achieve a pH of approximately 8.0. For example, 1ml of HCl (6N) was added to change from pH 10.1 to pH 8.14.
	This shows monosodium phosphate and bicarbonate. Monosodium phosphate has pKa value at about 7.2. In addition, the solution also has bicarbonate, as in 
	Regarding the buffering capacity, as is known in the art, buffer capacity is the ability of a buffer solution to resist pH change: see the teaching reference on Buffers by Calbiochem. WO teaches a very stable pH for the process as seen in fig. 4 and table IV, which shows that WO has sufficient buffering capacity. It would also have been obvious to one of ordinary skill to maintain the pH by providing sufficient buffering capacity, from the teachings of these references.
	Automatically quantifying and measuring pH are taught by WO – see the figures.
	Buffering fluid comprises bicarbonate. The system has a membrane, and has both acid or base addition.
	Claims 10, 11, 20, 21, 30, 31: regarding the regeneration of the dialysate, applicant admits in page 47 that it is well-known as cited by the two references: WO 03/094998 A1 and WO 2009/071103 Al. Regenerating used chemicals is known and practiced in the art, and thus is not inventive, but obvious to one of ordinary skill in the art to reduce cost and environmental impact.
	Claims 34 and 35: WO continuously titrates (or adjusts) the acid or base to maintain the pH and calculate pCO2 – see equation 4 and the figures. Also calculation of pCO2 from pH is by a well-known equation, which is not patentable (applicant’s [0221]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISHNAN S MENON/Primary Examiner, Art Unit 1777